       Case 1:20-cv-00129-JRH-BKE Document 2 Filed 09/17/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

KARL ERWIN KING,                                )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )            CV 120-129
                                                )
RONALD BRAWNER, Warden,                         )
                                                )
               Respondent.1                     )
                                           _________

                                           ORDER
                                           _________

        The habeas corpus petition sub judice is signed by Timothy C. West, not Petitioner

Karl King. (See doc. no. 1.) Rule 2(c)(5) of the Rules Governing Section 2254 Cases

provides the petition must “be signed under penalty of perjury by the petitioner or by a

person authorized to sign it for the petitioner under 28 U.S.C. § 2242.” The Federal Rules of

Civil Procedure, as well as this Court’s Local Rules, also require all filings be signed by an

attorney of record or by a party personally if the party is not represented by an attorney. Fed.

R. Civ. P. 11(a); Loc. R. 11.1. Under Rule 12 of the Rules Governing Section 2254 cases,

“[t]he Federal Rules of Civil Procedure, to the extent that they are not inconsistent with any

statutory provision or theses rules, may be applied to a proceeding under these rules.”

       As Petitioner is proceeding pro se in this matter, he must sign the petition submitted


       1
        Ronald Brawner is the warden of Baldwin State Prison, where Petitioner is incarcerated.
See www.dcor.state.ga.us (follow “About GDC,” “Divisions,” and “Facilities” hyperlinks; then
search “Baldwin State Prison”). Because the proper Respondent is the state officer who has
custody of Petitioner, the Court DIRECTS the Clerk to update the docket to reflect Ronald
Brawner as Respondent. See Fed. R. Civ. P. 25(d); Rule 2(a) of the Rules Governing Section
         Case 1:20-cv-00129-JRH-BKE Document 2 Filed 09/17/20 Page 2 of 3




for filing unless Mr. West can establish “next friend” standing. However, “next friend”

standing is “by no means granted automatically to whomever seeks to pursue an action on

behalf of another.” See Harris v. Buckhorn, 545 F. App’x 862, 863 (11th Cir. 2013) (citing

Whitmore v. Arkansas, 495 U.S. 149, 163 (1990)). The requirements for “next friend”

standing as articulated by the Supreme Court are:

         First, a “next friend” must provide an adequate explanation-such as
         inaccessibility, mental incompetence, or other disability-why the real party in
         interest cannot appear on his behalf to prosecute the action. Second, the “next
         friend” must be truly dedicated to the best interests of the person on whose
         behalf he seeks to litigate, and it has been further suggested that a “next
         friend” must have some significant relationship with the party in interest.

Whitmore, 495 U.S. at 163-64 (citations omitted). The “next friend” bears the burden to

clearly “establish the propriety of his status and thereby justify the jurisdiction of the court.”

Id. at 164.

         The petition alleges Petitioner cannot sign because of visitation restraints due to

Covid-19, and it further alleges Mr. West is qualified to sign the petition because Petitioner

is a veteran of the U.S. Army and Mr. West is a Veterans Representative to the Local

National Association for the Advancement of Colored People (#5019) Legal Defend fund in

Thomson, Georgia. (Doc. no. 1, p. 21.) These allegations fail to satisfy the stringent “next

friend” standard in Whitmore. Furthermore, the petition fails to explain why COVID-19

visitation restrictions preclude Petitioner from signing the petition and mailing it to the

Court.

         Accordingly, if Petitioner intends to pursue this case, he must submit a petition signed


2254 Cases in the United States District Courts. 2
       Case 1:20-cv-00129-JRH-BKE Document 2 Filed 09/17/20 Page 3 of 3




by him personally within fourteen (14) days of the date of this Order. The CLERK of

COURT is DIRECTED to enclose a copy of Petitioner’s petition, stamped with this case

number, with the service copy of this Order.

       SO ORDERED this 17th day of September, 2020, at Augusta, Georgia.




                                               3
